Upham, J.
It has long been the settled rule, that the credit of a witness may be impeached by evidence as to his general character, tending to show that he is unworthy of belief under oath.
The proper enquiries in such case are held to be—“ What is the general reputation of the witness for truth and veracity ?” and, “ from what you know of the general reputation of the witness for truth, would you believe him under oath as quick as you would men in general ?” 1 Phil. Ev. 229 ; 1 Star. Ev. 146 ; Swift’s Ev. 143 ; 4 State Tr. 693, Rockwood’s case ; 4 Esp. 102, Mawson vs. Hartsink.
These enquiries, as stated, relate to the character of the witness at the time of examination. We find no authorities limiting the enquiries as to the character of a witness to a period anterior to the suit, as was done on this trial.
It has been said that the witnesses impeached in this case *487were above suspicion until after the pendency of this prosecution, and that since its commencement there was reason to believe a concerted attempt had been made by individuals interested in defeating the prosecution, to create unfavorable reports relating to them, in order to defeat their testimony.
This may have been the case ; but the facts tending to show a conspiracy of this description may be fully shown to the jury on cross-examination of the witnesses introduced for this purpose, or by direct testimony, showing such intention : and this isa sufficient protection against a combination of this kind.
A different rule would prevent valid objections against witnesses whose character for truth had become bad subsequent to a suit, without any such cause.
The impression suggested that a different practice from what we hold to be correct, had prevailed in this state, must have arisen from enquiries made on cross-examination.
The rule as to cross-examination is well settled, that wherever general evidence is given, impeaching the credit of a witness, the opposite party may go into a cross-examination to ascertain the grounds of the unfavorable opinion expressed : and in doing that “ may interrogate the witness as to his opportunities for knowing the character of the impeached witness, how long and how generally the unfavorable reports have prevailed, and from what particular individuals they heard them.” 4 Wend. 358, The People vs. Mather. Any testimony showing the origin and character of such general reputation, is admissible.
This is all the party can ask. The ruling in this case, limiting the enquiry as to the character of the witnesses to a time previous to the prosecution, was erroneous, and there must be A new trial granted.